DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikosaka et al., US 2014/0263966.
In regard to claim 1, Hikosaka et al., US 2014/0263966, discloses an image sensor, comprising: 
a plurality of electric current source circuits (see figure 19, element 102), each electric current source circuit including a first storage unit that stores a voltage based on an electric current from a reference electric current source circuit (see figure 19, element 234 and 239 and para 132: the voltage holding circuit 234 or first storage unit stores a voltage based on an electric current from the reference  voltage source circuit 239 or reference electric current source circuit), and a supply unit that supplies an electric current being generated by the voltage stored in the first storage unit (see figure 19, elements 224; para 131); and 
a plurality of pixel circuits (see figure 1, element 110), each pixel circuit including (i) a pixel (see figure 2, element 110) having a photoelectric conversion unit (see figure 2, element 110) that converts light into an electric charge and a readout circuit (see figure 2, elements 112-116) for reading out a signal based on the electric charge resulting from a photoelectric conversion in the photoelectric conversion unit (see para 54-55), and (ii) a second storage unit that stores a voltage based on an electric current from the supply unit (see figure 19, element 230 and para 134, and (iii) an electric current source that supplies the pixel with an electric current generated by the voltage stored in the second storage unit (see figure 19, elements 222 and 224; para 137-139: load transistor 222 supplies a current based on the stored voltage to signal line 134).
In regard to claim 2, Hikosaka et al., US 2014/0263966, discloses the image sensor according to claim 1, wherein: the supply unit includes a transistor (see figure 19, element 225) having a gate terminal connected to the first storage unit (see para 135).
In regard to claim 3, Hikosaka et al., US 2014/0263966, discloses the image sensor according to claim 2, wherein: the first storage unit includes a capacitor (see figure 19, element C1) having a terminal connected to the gate terminal and a terminal connected to a ground (see para 134).
In regard to claim 10, Hikosaka et al., US 2014/0263966, discloses an image-capturing device comprising the image sensor according to claim 1 (see claim 1 above; figures 20A-21; para 141-142).
In regard to claim 11, Hikosaka et al., US 2014/0263966, discloses an image-capturing device comprising the image sensor according to claim 2 (see claim 2 above; figures 20A-21; para 141-142).
In regard to claim 12, Hikosaka et al., US 2014/0263966, discloses an image-capturing device comprising the image sensor according to claim 3 (see claim 3 above; figures 20A-21; para 141-142).

Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 2020/0036921, discloses an imaging device with current source circuits.  US 2019/0058838, discloses an imaging device with a plurality of current source circuits.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        /



gvs